Citation Nr: 0733251	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, variously diagnosed, to include personality 
disorder and/or an anxiety disorder, and consideration of 
whether the appellant had a preexisting disorder which was 
aggravated by active military service.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and BM


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from October 1999 to July 
2001.

This matter was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 2001 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Boston, Massachusetts, 
(hereinafter RO).

On December 5, 2005, the Board issued a decision which denied 
the veteran's claim of entitlement to service connection for 
a personality disorder and/or an anxiety disorder.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2007, the Court issued an Order granting a Joint 
Motion for an Order Vacating the Board's Decision and 
Incorporating the Terms of the Joint Motion, and remanded the 
claim for additional evidentiary development with subsequent 
review and consideration by the Board.

Along with this Remand, the Board has issued a separate 
decision, specifically an Order to Vacate its prior decision 
dated December 5, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a psychiatric 
disorder to include a diagnosed personality disorder and 
anxiety disorder and has requested consideration of the claim 
under both the theories of direct service incurrence and 
aggravation of a preexisting disorder.  

In a Joint Motion issued in January 2007, the parties agreed 
that the December 2005 Board's decision must be vacated and 
remanded for additional evidentiary development followed by 
readjudication consistent with the Joint Motion.  

The Joint Motion specifically identified error on the part of 
the Board in: (1) failing to translate several medical 
records from German into English and (2) for portions of the 
record which had accompanying translation, failing to provide 
certification by the translator that the translation was true 
and accurate, in accordance with 28 U.S.C. § 1746.  However, 
the Board finds that no such action is necessary in this 
regard; inasmuch as the basis for the Joint Motion in this 
case is entirely unfounded.

Concerning this, a review of the brief for the appellant 
indicates that the veteran's representative felt that medical 
records dated in February 2001 were not translated; and that 
a July 2, 2001, medical report, although translated, was not 
accompanied by any certification.  A review of the file 
reflects that a July 2, 2001 private medical report, 
originally recorded in German, was fully translated into 
English and relates to a condition which is entirely 
immaterial to this case.  That record merely reflects that 
the veteran was treated for a high fever and a viral 
infection; absolutely no psychiatric or personality disorder 
was mentioned or diagnosed therein.  Furthermore medical 
records dated on February 13th and 14th, 2001 were written in 
English originally and not in German and reflect that the 
veteran was treated for gastroenteritis and a head contusion; 
again absolutely no psychiatric or personality disorder was 
mentioned or diagnosed therein.  Accordingly, the Board need 
not obtain translation or certification of translation of 
these documents as they are either already in English or have 
been fully translated into English and in any event are 
entirely immaterial to the veteran's claim.  

The record reflects that the various conditions have been 
diagnosed in the veteran's case, to include: personality 
disorder, anxiety disorder, adjustment disorder, depression 
and Asperger's disorder.  The veteran's representative has 
argued that the record does not contain any evidence which 
addresses whether adjustment disorder, depression and 
Asperger's disorder were incurred in or aggravated by 
service.  The Board has determined that obtaining a medical 
opinion about the medical questions may help resolve the 
legal issues.  38 C.F.R. § 3.159(c)(4).  For the sake of 
completeness, the Board will therefore request a medical 
opinion as to whether any of the aforementioned previously 
diagnosed conditions were incurred in or aggravated by 
service.  

In addition, although the RO provided the veteran with a VCAA 
notification letter regarding his service connection claim 
for a psychiatric disorder, in January 2005, the United 
States Court of Appeals for Veterans Claims (Court) has since 
issued a decision holding that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice previously provided to the veteran did not 
contain notice of all five elements of a service connection 
claim.  Thus, a corrective letter should be issued on remand.

Accordingly, the case is remanded for the following action:

1.   Provide the veteran with notice 
regarding the disability rating and 
effective date with regards to his claim 
of entitlement to service connection for 
a psychiatric disorder.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

2.  A VA review of the file and medical 
opinions are requested in conjunction 
with the veteran's claim for a 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
for review in conjunction with providing 
the requested opinions and review of the 
claims folder should be noted on the 
medical report.

a.  The examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that previously diagnosed (1) 
adjustment disorder, (2) depression and 
(3) Asperger's disorder existed prior to 
service, and if so in each applicable 
case, whether that condition was 
chronically aggravated during service. 

If it is determined that one or more of 
the aforementioned disorders existed 
prior to service and became permanently 
worse during service, but only to the 
extent which was to be expected in 
accordance with the natural progression 
of the disease, the examiner should so 
state.

* Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

** Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

b.  The examiner should also be aware 
that personality disorders and mental 
retardation are not considered to be 
diseases or injuries for compensation 
purposes.  See 38 C.F.R. § 4.127.  
However, disability resulting from a 
mental disorder that is superimposed upon 
a personality disorder may be service-
connected.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  In this regard, the examiner is 
requested to address whether as to 
diagnosed: 1) adjustment disorder, (2) 
depression; and (3) Asperger's disorder; 
each is considered to be: personality 
disorders or a disease of congenital, 
developmental or familial origin.

	(A) if any of the aforementioned 
disorders are determined to be a disease 
of congenital, developmental or familial 
origin, is it at least as likely as not 
that such disease was aggravated during 
service?

	(B) if determined to be a congenital 
defect, is it at least as likely as not 
that such defect was subject to 
superimposed disease or injury during 
service?

	(C) is there any indication in the 
veteran's case that disability resulting 
from a mental disorder has been 
superimposed upon a personality disorder?

c.  After reviewing the claims folder, if 
the examiner determines that any of the 
aforementioned diagnosed disorders did 
not exist prior to service, the examiner 
should provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that any of the 
aforementioned currently diagnosed 
disorders are etiologically related to 
the veteran's active service or had their 
onset during the first post-service year, 
extending from July 2001 to July 2002.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

d.  If any of the requested opinions 
cannot be determined on a medical or 
scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, with an 
explanation as to why this is so.

3.  Finally, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder 
(variously diagnosed to include 
personality disorder) on a direct basis 
or if it is believed to be more 
appropriate, on the basis of aggravation 
of a pre-existing condition in light of 
the guidance set forth in Wagner v. 
Principi, 370 F.3d 1089, 1094- 1096 
(Fed.Cir. 2004), and VAOPGCPREC 3- 2003 
(see also Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003)) with regard to the 
presumption of soundness with 
consideration of any additional 
information obtained as a result of this 
remand (as discussed in this decision).  
If the determination with respect to this 
claim remains unfavorable, the RO must 
issue a Supplemental Statement of the 
Case, to include consideration of all 
evidence presented for the record since 
the most recent SSOC issued in June 2005 
and provide the veteran a reasonable 
period of time in which to respond.  

Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.


No action is required by the veteran until he receives 
further notice.   The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

